NUMBER 13-06-287-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

_____________________________________      __________           

NATIONAL UNION FIRE INSURANCE CO., 			Appellant,

v.

REBECCA MORENO,						Appellee.




On appeal from County Court at Law No. 4 
of Hidalgo County, Texas.



MEMORANDUM OPINION
 
Before Justices Yañez, Garza, and Benavides
Memorandum Opinion Per Curiam

	Appellant, NATIONAL UNION FIRE INSURANCE CO., perfected an appeal from
a judgment entered by County Court at Law No. 4 of Hidalgo County, in cause number
CL-25,707-D.  After the record was filed and after the cause was abated for purposes
of settlement, appellant filed a motion to dismiss.  In the motion, appellant states a
settlement agreement has now been finalized, and the parties have agreed to request
that this appeal be dismissed.  Appellant requests that this appeal be dismissed, with
each party to be responsible for its own costs.
	The Court, having considered the documents on file and appellant's motion to
dismiss,  is of the opinion that the motion should be granted.  Appellant's motion to
dismiss is granted.  The appeal is hereby DISMISSED.
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 1st day of March, 2007.